DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 14-15, 18 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clingman [US 20130338501 A1] in view of Maynard [US 20130132885 A1].
As per claim 1, Clingman teaches an acoustic wave image display device in a system (Clingman Fig 1) for displaying a first acoustic wave image and a second acoustic wave image on image display (Clingman Fig 1 item 112, 114, Figs 10-15),
the first acoustic wave image being generated on the basis of detected signals of photoacoustic waves generated from within a subject which has received light emitted Clingman Fig 1 item OA, ¶0043-¶0044, ¶0390-¶0391 describes OA system),
the second acoustic wave image being generated on the basis of detected signals of reflected acoustic waves, which are acoustic waves transmitted to the subject and reflected within the subject (Clingman Fig 1 US, ¶0414-¶0415 ultrasound imaging), 
the acoustic wave image display device comprising a processor configured (Clingman ¶0038-¶0039) to:
cause the first acoustic wave image to be displayed on the image display (Clingman Fig 2 items 270, 290 corresponds to the collected optoacoustic data, Fig 10, upper left and upper right images) in a first display color (Clingman ¶0046 “The term sinogram is also used at times to refer to an image presented by using the original or filtered sampled data as gray scale or color data”) and causes the second acoustic wave image to be displayed on the image display in a second display color (Clingman Fig 2 items 295, Fig 10, lower left image), and
display icon groups for designating  processes to be performed on the first / second acoustic wave images (Clingman Fig 10 menu icons on user interface)
Clingman does not expressly teach that the second color different from the first display color and processor is configured to display a first menu icon group for the first acoustic wave image and a second menu icon group for the second acoustic wave image; and cause the first menu icon group to be displayed on the menu icon display in the first display color and causes the second menu icon group to be displayed on the menu icon display means in the second display color.
Maynard, in field of image displays, teaches the second color different from the Maynard Fig 5A, ¶0065 “Each of the window/tab pairs can have a unique color”) and the processor is configured to display a first menu icon group for the first acoustic wave image and a second menu icon group for the second acoustic wave image (Maynard Fig 5A, 5B, ¶0064 “window control module may be configured to launch new windows directly to the non-touch display 206, such as when a new application is launched by a user… “); and cause the first menu icon group to be displayed on the menu icon display in the first display color and causes the second menu icon group to be displayed on the menu icon display means in the second display color (Maynard Fig 5A, 5B, color coded tabs.  Further ¶0065 “any other portion of the window can be color-coded instead or in addition, such as the window's background area, title bar, status bar, toolbar, menu bar, and so on”).
Hence, before the effective filing date of the claimed invention, it would have bene obvious to a person of ordinary skill in the art to modify imaging system in Clingman by integrating known display scheme as in Maynard.  Maynard ¶0065 mentions one advantage that the user can readily determine which tab corresponds to which window.  This would be a motivation for using such display scheme.
As per claim 14, Clingman in view of Maynard further teaches wherein the menu icon display has a different display screen from the image display (Maynard ¶0048 “Systems and methods are also disclosed that allow movement and manipulation of windows or other objects displayed on any number external displays” ¶0049 “a system that includes multiple displays in a single chassis or package, one or more of the displays can be considered "external,").    
As per claim 15, Clingman in view of Maynard further teaches wherein the menu icon display  has a display screen common to the image display (Clingman Fig 10).
As per claim 18, it is directed to using apparatus of claim 1 and is rejected for same reasons as above.
Allowable Subject Matter
Claims 2-4, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons are same as previously noted

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Oommen Jacob/Primary Examiner, Art Unit 3793